133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gabriel CHEHADEH;  Chedco Development, Inc., a Minnesotacorporation, Appellants,v.ROFFE CONTAINERS, INC., A dissolved Minnesota corporation;David THomas;  Jerry Aamot;  George Corbey;Donald Scott;  Aamot/Thomas Partnership,a Minnesota partnership, Appellees.
No. 96-4206
United States Court of Appeals, Eighth Circuit.
Dec. 12, 1997.

Before BEAM, HEANEY, and BRIGHT, Circuit Judges.
PER CURIAM.


1
Gabriel Chehadeh and Chedco Development, Inc.  (Chedco) appeal from the district court's1 order dismissing Chehadeh's discrimination claim brought under 42


2
U.S.C. §§ 1981 and 1982 and various state law claims brought by Chehadeh and Chedco.


3
After carefully reviewing the record and the parties' submissions, we conclude that the district court did not err.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B. Moreover, on the court's own motion, we order appellant Gabriel Chehadeh to pay Roffe Containers, Inc., $5000 as attorney fees for bringing this appeal.  See 8th Cir.  R. 47C(a).



1
 The Honorable Jonathan Lebedoff, United States Magistrate Judge for the District of Minnesota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)